Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 24 March 2022 has been entered.  Claims 3-4 have been canceled. Claims 1-2, and 5-9 remain pending in the application.  Applicant's amendments to the claims have overcome the Double Patenting Rejection and the §102 Rejection in view of Salles previously set forth in the Non-Final Office Action mailed 24 December 2021.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “any comparison in O'Herlihy is between the driving characteristics of a provider and the past driving characteristics of other providers, and not between the driving characteristics of the provider and those of surrounding traffic,” the Examiner respectfully disagrees. O’Herlihy discloses “the driving characteristics can be described relative to the average driving characteristics of all providers within the environment” the driving characteristics of all providers within the environment would necessarily provide the “state of surrounding traffic flow” as claimed.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Herlihy et al (US Patent Publication 2019/0031097).
Regarding claim 1, O’Herlihy discloses a driving assist device mounted on a vehicle, the driving assist device comprising: (abstract; ¶49, 102, 105)
a derivation unit configured to derive driving characteristics of a user who drives the vehicle; (¶31)
a determination unit configured to determine, based on the driving characteristics, whether a driving operation by the user corresponds to a driving operation that falls outside the driving characteristics; and (¶69-75)
an inhibition unit configured to perform, in a case where the determination unit determines that the driving operation by the user corresponds to the driving operation that falls outside the driving characteristics, control for inhibiting traveling based on the driving operation by the user. (¶18, 59, 88)
wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow, and (¶34-35)
the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow. (¶34-35)

Regarding claim 2, O’Herlihy further discloses wherein the derivation unit is configured to derive the driving characteristics based on a dynamic parameter (e.g. “position, velocity, orientation, acceleration, altitude, proximity”) depending on the driving operation of the user, and a static parameter (e.g. “profile” or history) not depending on the driving operation of the user. (¶31, 34)

Regarding claim 5, O’Herlihy further discloses wherein the derivation unit is configured to derive the driving characteristics based on at least a time period from when a situation in which a state of the vehicle needs to be changed occurs to when the user performs a driving operation for changing the state of the vehicle. (¶35; abnormal driving characteristics such as sudden velocity changes (e.g., hard stops), sudden acceleration changes, position variance (e.g., weaving))

Regarding claim 6, O’Herlihy further discloses wherein the derivation unit is configured to derive the driving characteristics based on at least one of 

Regarding claim 8, O’Herlihy discloses a driving assist method executed by a driving assist device mounted on a vehicle, the driving assist method comprising: (abstract; ¶49, 102, 105)
deriving driving characteristics of a user who drives the vehicle; (¶31)
determining, based on the driving characteristics, whether a driving operation by the user corresponds to a driving operation that falls outside the driving characteristics; (¶69-75)
and performing, in a case where it is determined that the driving operation by the user corresponds to the driving operation that falls outside the driving characteristics, control for inhibiting traveling based on the driving operation by the user. (¶18, 59, 88)
wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow, and (¶34-35)
the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow. (¶34-35)

Regarding claim 9, O’Herlihy discloses a driving assist program causing a driving assist device mounted on a vehicle to execute: (abstract; ¶49, 102, 105)
deriving driving characteristics of a user who drives the vehicle; (¶31)
determining, based on the driving characteristics, whether a driving operation by the user corresponds to a driving operation that falls outside the driving characteristics; (¶69-75)
and performing, in a case where it is determined that the driving operation by the user corresponds to the driving operation that falls outside the driving characteristics, control for inhibiting traveling based on the driving operation by the user. (¶18, 59, 88)
wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow, and (¶34-35)
the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow. (¶34-35)

Claim Rejections - 35 USC § 103
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Herlihy as applied to claim 1 above, and further in view of Choi (US Patent Publication 2020/0050194).
Regarding claim 6, O’Herlihy further discloses wherein the derivation unit is configured to derive the driving characteristics based on at least one of 

O’Herlihy appears to be silent as to age. 

Choi however teaches wherein the derivation unit is configured to derive the driving characteristics based on at least one of age 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of O’Herlihy with age as taught by Choi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 7, Choi teaches wherein the inhibition unit is configured to perform control for causing the vehicle to travel to an evacuation location regardless of the driving operation of the user, as the control for inhibiting the traveling by the driving operation of the user. (¶42)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of O’Herlihy with wherein the inhibition unit is configured to perform control for causing the vehicle to travel to an evacuation location regardless of the driving operation of the user, as the control for inhibiting the traveling by the driving operation of the user as taught by Choi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Herlihy as applied above, and further in view of Armitage et al (US Patent Publication 2018/0297518).
Regarding claims 1, 8 and 9, O’Herlihy discloses a driving assist device (method, and program) mounted on a vehicle, the driving assist device comprising: (abstract; ¶49, 102, 105)
a derivation unit configured to derive driving characteristics of a user who drives the vehicle; (¶31)
a determination unit configured to determine, based on the driving characteristics, whether a driving operation by the user corresponds to a driving operation that falls outside the driving characteristics; and (¶69-75)
an inhibition unit configured to perform, in a case where the determination unit determines that the driving operation by the user corresponds to the driving operation that falls outside the driving characteristics, control for inhibiting traveling based on the driving operation by the user. (¶18, 59, 88)
wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow, and (¶34-35)
the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow. (¶34-35)

In the event it is deemed that O’Herlihy fails to disclose wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow the claims are alternatively rejected below under Armitage.

Armitage alternatively teaches wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow. (¶19, 45)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of O’Herlihy with wherein the derivation unit is configured to derive the driving characteristics based on at least a degree of similarity between a traveling state of the vehicle and a state of surrounding traffic flow as taught by Armitage because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In the event it is deemed that O’Herlihy fails to disclose wherein the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow the claims are alternatively rejected below under Armitage.

Armitage alternatively teaches wherein the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow. (¶19, 45)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of O’Herlihy with wherein the degree of similarity is a correlation coefficient between a speed of the vehicle and a speed of the surrounding traffic flow as taught by Armitage because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669